IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs June 24, 2003

                STATE OF TENNESSEE v. GLENN C. SUMMERS

                     Appeal from the Criminal Court for Sullivan County
                          No. S44,706    Phyllis H. Miller, Judge



                                 No. E2002-01996-CCA-R3-CD
                                       October 27, 2003

The defendant, Glenn C. Summers, was convicted of first degree murder and sentenced to life
imprisonment. In this appeal, the defendant presents two issues for review: (1) that he established
the affirmative defense of insanity and (2) that the trial court erred by providing an irrelevant
definition of "intentional" in its jury instructions. The judgment of the trial court is affirmed.

                Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which DAVID H. WELLES and NORMA
MCGEE OGLE , JJ., joined.

Stephen M. Wallace, District Public Defender (at trial), and Steve McEwen, Mountain City,
Tennessee (on appeal), for the appellant, Glenn C. Summers.

Paul G. Summers, Attorney General & Reporter; Brent C. Cherry, Assistant Attorney General; and
J. Lewis Combs, Assistant District Attorney General, for the appellee, State of Tennessee.

                                            OPINION

        On December 20, 2000, the defendant, while in a corridor outside the victim's apartment in
Bristol, stabbed to death the victim, Carter Ball. The victim suffered forty-nine stab wounds and his
tongue was cut out. In the days before the murder, the victim had complained that the defendant,
who lived in the apartment next door, was noisy at night. Pursuant to the complaint, the landlord,
Shelby Hopkins, asked the defendant to be quieter and the defendant apologized to her. During their
conversation, Ms. Hopkins noticed that the defendant's apartment, usually very neat, was in a state
of disarray.

        On the following morning, the victim again complained about the noise. As Ms. Hopkins
went to the defendant's apartment, she met him in the hall. According to Ms. Hopkins, the defendant
was repeating to himself, "Where's he at, where's he at." When asked what was wrong, the defendant
looked out the window and asked, "Is them old big carp still out there?" Ms. Hopkins recalled that
the defendant "looked at the door [to the victim's] apartment real strange." She described the
defendant and victim as good friends, not having expressed any animosity toward one another until
a few days before the stabbing.

        On the evening of the offense, Ms. Hopkins heard the sounds of a struggle coming from the
common hallway outside of the apartments. After hurriedly putting on her clothes, she found the
victim lying on his back in the doorway of his apartment. The defendant was seated on top of the
victim. When Ms. Hopkins directed the defendant to "get off," the defendant did not move. At that
point, Ms. Hopkins saw "the knife and . . . the puddle of blood." Ms. Hopkins informed the
defendant that she intended to call the police and he responded, "Call them, call them." The
defendant was still seated on top of the victim when the police arrived approximately five minutes
later.

        Officer Danny Farmer of the Bristol Police Department, who responded to Ms. Hopkins' call,
ordered the defendant to stand. A knife was protruding from the right side of the victim's neck. The
defendant, who was covered in blood, remarked, "The one I killed was Carter Ball the draft dodger."
Claiming that he was a general, the defendant then apologized to the officer for causing him to come
out at such a late hour and asked if the officer "was going to have a good Christmas." The defendant
asked about an NFL football game and requested permission to look at Officer Farmer's duty
weapon. He also told the officer that his shoes were not well shined. At one point, the defendant
claimed that the victim had shot at him but could not, however, provide Officer Farmer with the
location of the gun. Just before being taken to the jail, the defendant began to sing, "Everybody
loves somebody sometimes . . . ." Officer Farmer stated that he did not finish the song but began to
sing, "Do-da, do-da, do-da," before falling silent.

        Detective Matt Austin questioned the defendant on the evening of the murder. The defendant
claimed that he was a general in the U.S. Army and explained that he had killed the victim because
he was a draft dodger. After obtaining a waiver of rights, the detective asked the defendant if he
preferred to be called Mr. Summers or General Summers. The defendant laughed and said, "Well,
you know, I'm not a General, you can call me Glenn." According to Detective Austin, the defendant
eventually admitted that he did not kill the victim because he was a draft dodger. The defendant
contended that the victim had been "running his mouth, telling things that aren't true." He claimed
that the victim had been making noise at night which kept the other tenants awake. The defendant
informed the detective that after seeing the victim in the hallway holding a bundle of sticks, he
returned to his apartment and got a knife. The defendant stated that when he confronted the victim,
the victim swung the bundle of sticks and in response, he stabbed the victim in the ribs while
throwing him to the floor. The defendant explained that he continued to inflict wounds because the
victim attempted to take his knife away. When asked why he had cut the victim's tongue out, the
defendant responded that he did not realize that he had done so but "wished he would have because
he was mad at him."

        Dr. Gretal Harlan, a forensic pathologist, performed the autopsy. She testified that the cause
of death was multiple stab wounds. She determined that the victim suffered a total of forty-nine stab


                                                 -2-
wounds. There were twenty-two cuts to the face and tongue, two scrapes to the face, seven slice
wounds to the neck, nine superficial wounds to the left belly and left chest, and eight defensive
wounds to both arms and hands. It was Dr. Harlan's opinion that the deepest wound, a stab wound
to the groin, was sufficient alone to have caused death within twenty minutes. She indicated that the
victim was in a standing position when this wound was inflicted. Further, the nature of the wounds
established that the murder weapon was dull and that the victim's hands were open throughout the
attack. Dr. Harlan classified the victim's wounds as "overkill." She estimated that the stabbing took
between eight and thirty minutes.

        Dr. Charlton Stanley, a psychologist, testified for the defense. He reviewed the defendant's
medical records, interviewed the defendant, and spoke with the defendant's friends. Dr. Stanley
explained that he conducted only one test, the Rorshcach Inkblot Test, in evaluating the defendant's
mental health because the defendant was too distractable to perform any more involved testing
procedures. Dr. Stanley discovered that the defendant had been hospitalized several times between
1990 and 2000. Medical records established that in 1990, the defendant had showed signs of
antisocial personality disorder, paranoia, and delusional disorder. After an emergency commitment
in 1995, the defendant was diagnosed with bipolar disorder, which Dr. Stanley described as a "real
serious" mental illness. During a 1997 hospitalization, the defendant reported auditory
hallucinations and was diagnosed with bipolar disorder, schizoaffective disorder, and alcohol
dependence. Dr. Stanley described schizoaffective disorder as a form of schizophrenia. In a
subsequent hospitalization, the defendant was diagnosed with schizoaffective disorder with psychotic
features. The defendant was hospitalized in July of 1999 after attacking a police dispatcher in a
store. At that time, the defendant suffered from delusional ideation with paranoid symptoms and
dementia. In April of 2000, the defendant was diagnosed with paranoid psychosis disorder.

        Dr. Stanley testified that he believed the defendant to be psychotic. It was his opinion that
the defendant suffered from paranoid schizophrenia. The doctor stated that the defendant's behavior
in the days before the murder indicated that he was decompensating into mental illness and was
delusional at the time of the murder, believing that the victim had been hired by his family to murder
him and steal his artwork. During interviews, the defendant claimed that his artwork was priceless
because he had studied painting with Michelangelo. It was Dr. Stanley's opinion that the defendant
knew right from wrong but, because of paranoid delusions associated with his mental illness, was
unable to appreciate that killing the victim was wrong. He stated that the defendant earnestly
believed that he was acting in self-defense when the victim lunged at him with a bundle of sticks.

        During cross-examination, Dr. Stanley acknowledged that the defendant appeared logical
during his interview with Detective Austin but explained that the defendant had a "flat affect,"
indicating schizophrenia. Dr. Stanley described a "flat affect" as expressing no emotion at all. He
also admitted that the forensic evidence established that the victim had not attacked the defendant
in the manner that the defendant had alleged. Dr. Stanley agreed that it was possible for someone
who is mentally ill to malinger and that the defendant had an incentive to make his mental illness
appear worse than it really was. He conceded that the defendant was an alcoholic and that he abused
marijuana.


                                                 -3-
        Dr. James Turnbull, a psychiatrist and Director of Medical Affairs at Frontier Health, which
operates a number of mental health facilities, testified as a rebuttal witness for the state. He stated
that he had evaluated the defendant at the request of the trial court to determine the defendant's
competence to stand trial and to ascertain his mental state at the time of the murder. Dr. Turnbull
contended that the defendant had performed very well on an intelligence test, which indicates that
he was not suffering from dementia. He further stated that the defendant cooperated fully with the
evaluation and was aware of the nature of the criminal charge and the possible punishment.
According to Dr. Turnbull, the defendant was able to relate his mental health history and admitted
that some of his hospitalizations had been the result of alcohol abuse. He described the defendant
as "alert, responsive, [and having] displayed a full range of affect in the interview," claiming that he
killed the victim in self-defense. It was Dr. Turnbull's opinion that although the defendant was
"suffering from a mental disease he was still able to appreciate the nature and wrongfulness of the
acts constituting the offense."

                                                   I
        The defendant first asserts that he met his burden to establish the affirmative defense of
insanity by clear and convincing evidence. On appeal, of course, the state is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which might be drawn therefrom. State
v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The credibility of the witnesses, the weight to be
given their testimony, and the reconciliation of conflicts in the proof are matters entrusted to the jury
as the trier of fact. Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978). When the
sufficiency of the evidence is challenged, the relevant question is whether, after reviewing the
evidence in the light most favorable to the state, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); State v.
Williams, 657 S.W.2d 405, 410 (Tenn. 1983). Questions concerning the credibility of the witnesses,
the weight and value of the evidence, as well as all factual issues raised by the evidence are resolved
by the trier of fact. Liakas v. State, 199 Tenn. 298, 286 S.W.2d 856, 859 (1956). Because a verdict
of guilty removes the presumption of innocence and raises a presumption of guilt, the convicted
criminal defendant bears the burden of showing that the evidence was legally insufficient to sustain
a guilty verdict. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992).

        At the time of the shootings, first degree murder was defined as follows:

               (a) First degree murder is:
               (1) A premeditated and intentional killing of another;
               (2) A killing of another committed in the perpetration of or attempt to
        perpetrate any first degree murder, arson, rape, robbery, burglary, theft, kidnapping,
        aggravated child abuse, aggravated child neglect or aircraft piracy; or
               (3) A killing of another committed as the result of the unlawful throwing,
        placing or discharging of a destructive device or bomb.

Tenn. Code Ann. § 39-13-202(a) (Supp. 2000).



                                                  -4-
       Here, the defense concedes that the defendant stabbed the victim to death but argues that the
proof at trial established that because of his mental illness, he was unable to appreciate the
wrongfulness of his conduct and must, therefore, be declared not guilty by reason of insanity. See
Tenn. Code Ann. § 39-11-501(a). Tennessee Code Annotated section 39-11-501(a) provides in
pertinent part as follows:

               It is an affirmative defense to prosecution that, at the time of the commission
       of the acts constituting the offense, the defendant, as a result of a severe mental
       disease or defect, was unable to appreciate the nature or wrongfulness of such
       defendant's acts. Mental disease or defect does not otherwise constitute a defense.
       The defendant has the burden of proving the defense of insanity by clear and
       convincing evidence.

Tenn. Code Ann. § 39-11-501(a). The statute places the burden on the defendant to establish
insanity by clear and convincing evidence; the state is not required to prove sanity. See State v.
Holder, 15 S.W.3d 905, 911 (Tenn. Crim. App. 1999). "Clear and convincing evidence" is "evidence
in which there is no serious or substantial doubt about the correctness of the conclusions drawn from
the evidence." Id. Although a higher standard than "preponderance of the evidence," this standard
is less than "beyond a reasonable doubt." O'Daniel v. Messier, 905 S.W.2d 182, 188 (Tenn. Ct. App.
1995).

         Recently, in State v. Flake, 88 S.W.3d 540, 554 (Tenn. 2002) (Flake I), our supreme court
held that "appellate courts in Tennessee should apply the reasonableness standard when reviewing
a jury's rejection of the insanity defense." Our high court ruled that "appellate courts in Tennessee
should reverse a jury verdict rejecting the insanity defense only if, considering the evidence in the
light most favorable to the prosecution, no reasonable trier of fact could have failed to find that the
defendant's insanity at the time of the offense was established by clear and convincing evidence."
Id. "A reviewing court applying the reasonableness standard should consider all the evidence in the
record in the light most favorable to the state in determining whether the jury appropriately rejected
the insanity defense." Id. Later, in State v. Flake, __ S.W.3d __, No. W2001-00568-SC-R11-CD
(Aug. 5, 2003) (Flake II), where the evidence of Flake's insanity was even more compelling than in
the initial proceeding, our supreme court concluded that the jury could have properly found that the
defendant had failed to establish the insanity defense by clear and convincing evidence.

        In this instance, Dr. Stanley testified extensively regarding the defendant's history of mental
illness. It was his opinion that the defendant was a paranoid schizophrenic operating under the
insane delusion that the victim was trying to kill him at the time of the murder. Dr. Stanley
explained that while the defendant knew right from wrong, he was unable to appreciate that it was
wrong to kill the victim because of his delusion. He further believed that Ms. Hopkins' testimony
about the defendant's behavior in the days leading up to the shooting was evidence of the defendant's
decompensation into mental illness. On the other hand, the state provided evidence through the
testimony of Detective Austin that the defendant, while behaving somewhat strangely immediately
after the shooting, provided logical answers during the interview. In addition, the defendant claimed


                                                 -5-
to the officer that he was not insane, acknowledging that the stabbing was not in self-defense but in
relation to the victim's false claims. Dr. Turnbull testified that the defendant was not insane, having
performed well on an intelligence test, indicating that he was not suffering from dementia. A jury
might have inferred that the victim's wounds, described as "overkill," militated against the
defendant's contention that he acted in self-defense.

         Our supreme court has held that when determining the issue of insanity, the jury may
consider both lay and expert testimony and may discount expert testimony which it finds to be in
conflict with the facts of the case. State v. Sparks, 891 S.W.2d 607, 616 (Tenn. 1995); State v.
Jackson, 890 S.W.2d 436, 440 (Tenn. 1994). The jury is not required to resolve conflicts between
expert testimony and testimony as to the facts of the case in favor of expert testimony and must
determine the weight and credibility of each in light of all the facts and circumstances of the case.
Edwards v. State, 540 S.W.2d 641, 647 (Tenn. 1976). In determining the defendant's mental status
at the time of the crime, the jury may look to the evidence of the defendant’s actions and words at
or near the time of the offense. Sparks, 891 S.W.2d at 616; Humphreys v. State, 531 S.W.2d 127,
132 (Tenn. Crim. App. 1975). Here there was conflicting testimony about the defendant's sanity.
Under these circumstances, it is our view that the defendant has failed to establish that no reasonable
trier of fact would have failed to find that his insanity at the time of the offense was established by
clear and convincing proof. See Flake, 88 S.W.3d at 554.

                                                     II
        As his final issue, the defendant contends that the trial court erred by providing an irrelevant
definition of "intentional" in its instruction on first degree murder. He claims that by providing the
nature-of-conduct definition of intentional in addition to the result-of-conduct definition, the trial
court improperly lessened the state's burden of proof.

        Trial courts have a duty "to give a complete charge of the law applicable to the facts of a
case." State v. Harbison, 704 S.W.2d 314, 319 (Tenn. 1986); see also Tenn. R. Crim. P. 30. "[The]
defendant has a constitutional right to a correct and complete charge of the law." State v. Teel, 793
S.W.2d 236, 249 (Tenn. 1990). Our law requires that all of the elements of each offense be
described and defined in connection with that offense. See State v. Cravens, 764 S.W.2d 754, 756
(Tenn. 1989). Jury instructions must, however, be reviewed in the context of the overall charge
rather than in isolation. See Sandstrom v. Montana, 442 U.S. 510 (1979); see also State v. Phipps,
883 S.W.2d 138, 142 (Tenn. Crim. App. 1994). A charge is prejudicial error "if it fails to fairly
submit the legal issues or if it misleads the jury as to the applicable law." State v. Hodges, 944
S.W.2d 346, 352 (Tenn. 1997). Any omission in the instructions in reference to an element of the
offense which might lessen the burden of proof placed upon the state is constitutional error and
requires a new trial unless the error is harmless beyond a reasonable doubt. State v. Walker, 29
S.W.3d 885, 893-94 (Tenn. Crim. App. 1999).

      In this instance, the trial court provided the following instructions regarding first degree
murder:



                                                  -6-
         For you to find the defendant guilty of this offense the State must have proved
         beyond a reasonable doubt the existence of the following essential elements:
         (1) that the defendant unlawfully killed the alleged victim, Carter Ball, and
         (2) that the defendant acted intentionally and
         (3) that the killing was premeditated.
                 Intentionally means that a person acts intentionally with respect to the nature
         of the conduct or to a result of the conduct when it is the person's conscious objective
         or desire to engage in the conduct or cause the result. A premeditated act is one done
         after the exercise of reflection and judgment.
                 Premeditation means that the intent to kill must have been formed prior to the
         act itself. It is not necessary that the purpose to kill preexist in the mind of the
         accused for any definite period of time. The mental state of the accused at the time
         he allegedly decided to kill must be carefully considered in order to determine
         whether the accused was sufficiently free from excitement and passion as to be
         capable of premeditation. If the design to kill was formed with premeditation, it is
         immaterial that the accused may have been in a state of passion or excitement when
         the design was carried into effect.
                 Furthermore, premeditation can be found if the decision to kill is first formed
         during the heat of passion but the accused commits the act after the passion has
         subsided.

       In State v. Page, 81 S.W.3d 781 (Tenn. Crim. App. 2002), a panel of this court held that
because second degree murder is a result-of-conduct offense, the trial court erred by including the
nature-of-conduct and nature-of-circumstances1 definitions of knowingly. Further, the panel
determined that the error could not be classified as harmless beyond a reasonable doubt because the
defendant's mental state was a contested issue at trial. Id. at 789-90.

        As indicated, the defendant in this case was convicted of first degree premeditated murder,
which requires a specific finding that the defendant acted intentionally. In State v. Antoinette Hill,
No. E2001-02524-CCA-R3-CD (Tenn. Crim. App., at Knoxville, Dec. 13, 2002), the defendant, who
was convicted of first degree murder, complained that the trial court had erred by providing the
nature-of-conduct definition of intentionally. This court determined that the trial court should not
have recited the nature-of-conduct definition of intentional because first degree premeditated murder,
like second degree murder, is a result-of-conduct offense. The panel ruled, however, that because
the defendant had been convicted of first degree murder, which requires a finding that the defendant
acted with premeditation, the error could be classified as harmless beyond a reasonable doubt. Id.,
slip op. at 6.

         By its verdict, the jury in this instance concluded that the defendant acted with premeditation,
that is to say that he displayed a previously formed design or intent to kill. See State v. West, 844


        1
          "[A] person acts knowingly with respect to the conduct or to circumstances surrounding the conduct when the
person is aware of the nature of the conduct or that the circumstances exist." Tenn. Code Ann. § 39 -11-302(b).

                                                        -7-
S.W.2d 144, 147 (Tenn. 1992); Antoinette Hill, slip op. at 6. Implicit in a finding of premeditation
is that it was the defendant's desire to cause the result of his conduct, i.e., the death of the victim.
Because the jury determined that the defendant acted with the design to kill, it is our view that the
inclusion of the nature-of-conduct definition of intentional would be harmless beyond a reasonable
doubt. See Antoinette Hill, slip op. at 6.

       Accordingly, the judgment of the trial court is affirmed.



                                                        ___________________________________
                                                        GARY R. WADE, PRESIDING JUDGE




                                                  -8-